Title: [Notes of Debates in the Senate on the Residence Bill] Sept. 22. 1789.
From: Adams, John
To: 


       Permanent Seat.
       Mr. Grayson. No Census yet taken, by which the Center of Population—
       We have Markets, Archives, Houses, Lodgings.—Extreamly hurt at what has passed in the House of Representatives. The Money. Is your Army paid? Virginia offered £100,000. towards the federal Buildings. The Buildings may be erected without Expence to the Union. Lands may be granted—these Lands laid out in Lots and sold to Adventurers.
       Mr. Butler. . . . The recent Instance in France shews that an Attempt to establish a Government vs. Justice and the Will of the People is vain, idle, and chimerical.
      